Citation Nr: 1114739	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-10 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, his mother, and fiancée




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1993, including service in the Southwest Asia theater of operations from January 28 to May 22, 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for posttraumatic stress disorder (PTSD) and hypertension, to include as secondary to PTSD.

In March 2009, the Veteran testified before the Board at a hearing that was held at the RO.


FINDINGS OF FACT

1.  Credible and competent lay evidence establishes that the Veteran experienced  stressful and fearful events, which involved fear of hostile military activity, during his service in the Persian Gulf, in Saudi Arabia and Iraq.

2.  Competent medical evidence links the Veteran's in-service stressors involving fear of hostile military activity in the Persian Gulf with current symptoms and diagnosis of PTSD.

3.  Medical evidence of record establishes that the Veteran's hypertension is as likely as not due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010); 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

2.  The criteria for service connection for hypertension are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD and for hypertension, which represents a complete grant of the benefit sought on appeal.  As to whether the Veteran is entitled to service connection for an acquired psychiatric disorder (not including PTSD), the Board maintains that the award of service connection for PTSD represents a full grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

PTSD

The Veteran contends that he has PTSD as a result of stressful events experienced by him during his tour in the Persian Gulf.  Generally, service connection is granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July13, 2010, VA has amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  Because the Veteran's claim was pending at the time of this amendment, the new regulation applies to his case.  

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, and former Prisoners-of-War, as sufficient to establish the occurrence of the claimed in-service stressor.  The recent amendment of 38 CFR § 3.304(f), however, eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; 
see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

The Veteran's DD Form 214 shows that he served in the Southwest Asia Theater of Operations from January 1991 to May 1991.  The Veteran's service treatment records are negative as to treatment for symptoms associated with any psychiatric disorder.  However, throughout the course of this appeal, he has consistently reported several stressors during his Persian Gulf tour.  In a March 2009 statement, he reported being assigned to a unit that repeatedly was sent into enemy territory to retrieve vehicles and equipment.  These operations were during the night, and he knew that enemy forces were nearby.  He reported fearing for his life during this time.  A review of his service treatment records shows that he received an Army Commendation Medal because he "showed courage by recovering an M915 tractor and trailer deep inside occupied enemy territory with only a single escort."  In another statement received in March 2009, he reported being "sent out to recover Iraqis prisoners of war" and that he experienced "hell on earth" and "fought for [his] life at all cost."  He also reported current "images of death" that he cannot erase from his mind.  The March 2010 VA examiner reported the Veteran's stressors as experiences involving intense fear, helplessness, and horror.

A review of the record reveals that the Veteran experienced anxiety symptoms shortly following service and was eventually diagnosed with PTSD.  See August and September 2004 VA treatment records.  The outpatient records ever since show continuing treatment for PTSD.  In March 2010, following the Board's remand, a VA examination was obtained in order to confirm the diagnosis.  The examiner reviewed the claims folder and provided an accurate accounting of the Veteran's treatment history, including the several years of PTSD treatment.  The examiner noted the Veteran's in-service combat experience.  The examiner also noted the Veteran's PTSD symptoms to include recurrent and intrusive thoughts, distressing dreams, avoidance, markedly diminished interest in activities, estrangement, insomnia, irritability, outbursts of anger, hypervigilence, and exaggerated startle response.  The examiner confirmed that although some questions arose regarding the consistency of the Veteran's statements, due to the prolonged treatment for PTSD and based upon current examination, that a current diagnosis of PTSD may be assigned.  The examiner went on to opine that it is at least as likely as not that the diagnosed psychiatric disorder is related to the Veteran's service, despite its delayed onset.

Thus, the Veteran's principal claimed stressors are related to his being in hostile territory during his Persian Gulf tour.  The Veteran's stressors clearly relate to fear of hostile military activity in that his experience involved the actual threat of death or serious injury from enemy forces and a VA mental disorder examiner has confirmed that the Veteran's current diagnosis, based upon current examination and treatment history, is PTSD and that that the Veteran's symptoms are related to the claimed stressors.   Thus, since the claimed stressor is consistent with the places, types, and circumstances of the Veteran's Persian Gulf service, the Veteran's lay testimony does, in this case, establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  Accordingly, the Board finds that service connection for PTSD is warranted.

Hypertension

The Veteran is also seeking service connection for hypertension.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic diseases, such as arthritis and hypertension, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, the record fails to demonstrate that the Veteran first manifested such disorders within a year of his service discharge.  Therefore, presumptive service connection is not warranted for either disorder.

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 
7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  As such, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

In making all determinations, the Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).   Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; 
see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, there is no doubt that the Veteran has a current diagnosis of hypertension.  A review of the record reveals that the condition was initially discovered in 2004, during a substance treatment program, and has existed ever since.  As recently as in the March 2010 VA examination report, the diagnosis was confirmed.  The question in this case is the etiology of the Veteran's hypertension.  

The record was reviewed in full and a discussion of the hypertension and its etiology is not found in most of the available evidence.  However, the Board remanded the issue for an examiner to opine as to etiology.  In March 2010, the VA examiner made note that there is no suggestion that the Veteran's hypertension began in service or within one year following service.  However, the examiner went on to say that it is at least as likely as not that the hypertension was permanently aggravated by his psychiatric disability, because the mental health issues interfere with the Veteran's activities of daily living as well as his social life, and "when he is stressed his blood pressure goes up.  When he sits and thinks about things that agitate him his blood pressure goes up.  When he is agitated, nervous, or apprehensive his anxiety climbs and so does his blood pressure.  It is the chronic cause of his high blood pressure." 

Because there is no opposing opinion in the claims folder, the Board observes that the preponderance of the evidence supports the notion that the Veteran's current hypertension is proximately due to his current PTSD, which by way of the decision, above, is a service-connected disability.  As such, the Board finds that entitlement to service connection for hypertension is warranted.


ORDER

Service connection for PTSD is granted.

Service connection for hypertension is granted.



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


